Citation Nr: 1450156	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  03-25 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain.

5.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain.

6.  Entitlement to an extraschedular rating for service-connected right knee disability.  




REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1991, January 2003, June 2009, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2006, the Board remanded this case for the Veteran to be afforded a Board hearing.  In July 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  

In a February 2007 decision, the Board determined that from November 12, 2002, to April 16, 2003, and from July 1, 2003, to August 17, 2003, a rating in excess of 20 percent for service-connected chondromalacia with meniscal tears with instability of the right knee was denied; from November 12, 2002, to April 16, 2003, from July 1, 2003, to August 17, 2003,  a 10 percent rating, but no higher, was granted for arthritis with limitation of motion of the right knee; and from October 1, 2004, a schedular rating in excess of 30 percent for post total right knee was denied.  The Board remanded the issue of entitlement to an extra-schedular rating for his service-connected right knee disability, status post total knee replacement.  

In August 2010, the Board remanded this matter for the Veteran to be afforded another Board hearing since the Veterans Law Judge who performed the prior hearing left employment with the Board.  In November 2014, the case was remanded again for a Board hearing.  In April 2014, the Veteran testified at another Board hearing before the undersigned via video conference from the RO.

The issues of entitlement to service connection for a low back disability, as well as evaluations in excess of 10 percent for right and left ankle sprains, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left knee osteoarthritis is attributable to service.  

2.  Hypertension was manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  Service connection for left knee osteoarthritis is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  Hypertension may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Arthritis and hypertension will be presumed to have been incurred in or aggravated by service if they had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Left Knee

In an October 1991 rating decision, service connection for a left knee disability was denied.  Of record at that time were service treatment records which included a November 1984 report of left knee strain as well as a December 1984 report that the Veteran had left knee pain and swelling.  The diagnosis was chondromalacia at that time.  However, since the post-service July 1991 VA examination revealed no functional impairment, the claim of service connection was denied.  

According to April and June 1992 VA records, the Veteran made left knee complaints.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

In this case, evidence was received within the one year period which was relevant to the claim, but was not evaluated.  As such, the October 1991 decision did not become final and the current appeal stems from that rating decision.  

Subsequently, a November 2002 record of Dr. C.A.B. indicated that the Veteran was treated for bilateral knee complaints.  The Veteran continued treatment thereafter by this physician for his knees.

An April 2007 VA medical evaluation revealed that the Veteran had mild patellofemoral arthritis of the left knee.  

In 2008, the Veteran underwent left knee surgery.  The Veteran had a medial meniscus tear which was repaired.  Arthroscopic examination revealed patellofemoral chondromalacia, grades 2 to 3.  In a September 15, 2008 report, Dr. M.H.M. opined that the Veteran's left knee pathology was beyond a reasonable degree of medical certainty, causally related in whole or in part, to his late 1980's military service.  

In January 2009, the Veteran was afforded a VA examination of the left knee which yielded diagnoses of left meniscal tear, status post arthroscopic repair with residual pain and early degenerative arthritis of the left knee.  The examiner opined that the medical meniscus tear was less likely as not caused by or a result of the right knee total knee replacement.  

A March 2011 magnetic resonance imaging (MRI) revealed osteoarthritis of the left knee.

In July 2012, the Veteran was afforded a VA examination by the same examiner.  The examiner opined that it was less likely than not that the Veteran's inservice left knee complaints produced the Veteran's current left knee condition of medial compartment osteoarthritis.  Rather, the examiner opined that it was the medial meniscus tear requiring arthroscopic excision which led to the medial compartment osteoarthritis of the left knee.  The examiner cited to x-rays of the left knee which were normal prior to 2008, but which showed arthritis after the medical meniscus tear.  The examiner also noted that the Veteran was not treated during service after the November 1984 strain.  The Veteran reported to the examiner that he was told during service that his left knee pain was due to "chondromalacia," but the examiner did not refer to the actual inservice record which documented that diagnosis (dated in December 1984), indicating that the Veteran did not have treatment after November 1984.  The examiner indicated that the left knee had an increase in symptoms with medial meniscus tear leading to the osteoarthritis developed after the Veteran's right total knee arthroplasty.  The right knee arthroplasty improved the Veteran's overall walking status and alignment so that it would not be likely that the current left knee condition was secondary o the service-connected right knee total arthroplasty.

In this case, there are inservice findings of left knee strain and chondromalacia.  A private physician has opined that currently diagnosed left knee disability (including a diagnosis of chondromalacia) is causally related in whole or in part, to his late 1980's military service.  In contrast a VA examiner concluded that the Veteran has medial compartment osteoarthritis which was the result of post-service medial meniscus tear.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the private examiner did not make reference to the Veteran's post-service medial meniscus tear; likewise, the VA examiner failed to discuss the December 1984 inservice chondromalacia diagnosis.  Thus, both opinions are incomplete.  The record documents a post-service medial meniscus tear after service; however, at that time, the records showed that he also had patellofemoral chondromalacia, grades 2 to 3.  Thus, there was a basis for the positive opinion since the Veteran retained the same diagnosis that was originally made during service.  In addition, and in affording the Veteran all reasonable doubt, it tends to show that the left knee was already injured by the chondromalacia when the meniscus tear was sustained and the osteoarthritis developed in that area.  

Therefore, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for left knee osteoarthritis is warranted.  Since service connection is being granted on a direct basis, consideration of secondary service connection is unnecessary.

Hypertension

Hypertension was not documented as being diagnosed during service.  However, in the initial post-service year, manifestations were shown.  In a January 1992 private record, it was noted that the Veteran had a history of intermittently high blood pressure readings.  In a June 1992 record, it was documented that the Veteran had hypertension and noted that the Veteran had first been told he had hypertension in June 1991 while he was in the military.  The Veteran also reported that he had been told that he had high blood pressure readings.  His blood pressure was 144/100, which is compensable per VA regulation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

In May 2013, the Veteran as afforded a VA examination which confirmed that he had hypertension.  However, the examiner opined that it was less likely than not related to his service-connected right knee as acute pain can lead to a temporary elevation of blood pressure, but a chronic pain condition causing chronic hypertension as unlikely.  There was no opinion regarding direct service connection.  

The Board finds that service connection for hypertension is warranted on a presumptive basis.  Manifestations were shown in the initial post-service year and although the exact level of disability was not noted in January 1992, that level was shown by June 1992.  Accordingly, service connection is warranted.  Since service connection is being granted on a presumptive basis, consideration of secondary service connection is unnecessary.


ORDER

Service connection for left knee osteoarthritis is granted.  

Service connection for hypertension is granted.  


REMAND

Low Back

The Veteran was afforded a VA examination in May 2013.  The diagnosis was lumbar spine strain.  The examiner opined that it was less likely than not caused by an inservice lumbosacral strain in 1981 nor was it due to his service-connected right knee because there were no pathologic sequelae of degenerative changes in the x-rays.  However, no opinion was provided regarding aggravation.  Thus, a medical addendum is needed.  In addition, the Veteran also testified that he was planning on submitting medical records from Drs. Dr. C.A.B., M.H.M., and Y.E.B.  

Ankles

With regard to his ankles, the Veteran testified that he was scheduled to undergo right ankle surgery in June or July 2014.  However, the surgical records have not been received.  

The Veteran's ankles were examined in May 2013.  Although limitation of motion of both ankles was indicated, the examination report did not indicate if the loss of motion was moderate or marked.  The Veteran also testified that he believes that he has nerve damage.  A nerve assessment was not performed.  As such, the Board finds that another examination to include a neurological evaluation should be performed.  

Right Knee

The Board previously remanded the issue of entitlement to an extraschedular rating for his service-connected right knee disability, status post total knee replacement.  In November 2009, the Director of Compensation and Pension denied entitlement to an extraschedular evaluation for the service-connected right knee disability.  

Subsequently, the Veteran presented testimony at his April 2014 Board hearing.  He related that he worked with the federal air marshal service and in 2011, making a six figure income, but had to quit his because he could not meet the physical standards of the position.  He then accepted employment which had a salary of about half of his prior salary.  However, he testified that ultimately he could not physically perform that job, either, due to his chronic pain from his back, knees, and ankles.  His testimony is supported by similar statements made to VA examiners subsequent to the November 2009 determination.  

The November 2009 determination of the Director of Compensation and Pension only considered the right knee disability with regard to an extraschedular rating and did not consider the Veteran's most recent testimony that he lost his air marshal job in part because of marked interference with employment caused by his right knee, ankles and low back as well as hospitalizations due to not only his right knee, but also his ankles.  

In light of the foregoing, the case should be again referred to the Director of Compensation and Pension for an updated opinion.  However, the matters of the service connection for a low back disability as well as the ratings for the ankles should be resolved first.   


Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment by Drs. C.A.B., M.H.M., and Y.E.B. Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Contact the Veteran and determine where he underwent ankle surgery scheduled for July 2014.  Those records should be obtained after securing the appropriate medical releases per above.  

3.  Obtain a medical addendum from the examiner who performed the May 2013 low back evaluation, or, if unavailable, from another VA examiner.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is proximately due to, or the result of, the service-connected right knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is permanently aggravated by the Veteran's service-connected right knee disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected ankle disabilities.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examiner should specifically indicate if the Veteran's limitation of motion of each ankle is moderate or marked in degree.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

5.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the service connection for low back disability and ratings claims for the ankles, in light of all of the evidence of record.  

7.  Then, submit this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) for the Veteran's service-connected right knee disability.

8.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


